DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1, 3, 5, 7, 8, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue et al. (US 2008/0106689, “Inoue”) in view of Ohnishi et al. (US 2015/0234236, “Ohnishi ‘236”), in view of Ohnishi et al. (US 2014/0139794, “Ohnishi”).
Regarding claims 1 and 3, Inoue teaches a liquid crystal cell or shutter ([0014], [0015], Fig 9, [0033]) that may be used in a camera ([0002], [0354]) comprising a pair of substrates bonded with a seal ([0054], [0086]), a polymer network liquid crystal sealed between the substrates (e.g., [0160] – [0167], Fig. 9, layer 3), and including two electrodes oxide electrodes (Fig. 9, layers 4 and 5, [0083], [0084]) and a polyamic acid alignment layers covering the electrode layers (Fig. 9, layers 8 and 9, [0306], [0307]). 
    PNG
    media_image1.png
    506
    841
    media_image1.png
    Greyscale
	While Inoue teaches an alignment material comprising a polyamic acid (Fig. 9, layers 8 and 9, 
Regarding claim 5, Inoue additionally teaches that the oxide electrodes may be made of indium tin oxide ([0084]).
Regarding claims 7 and 8, Inoue additionally teaches that the liquid crystal layer may include one or more wall members disposed to surround a center of the polymer network liquid crystal layer ([0177], [0163]) and between the seal members (e.g., [0054], wherein the liquid crystal layer is sealed between the substrates). Inoue additionally teaches that there may be many of these wall components and therefore a disposed to repeatedly surround the center of the polymer network liquid crystal layer ([0177]).
Regarding claim 17, Inoue additionally teaches that the liquid crystal material should be sealed in the cell with spacers ([0086], Fig. 2) and that such seals would be the same height as the liquid crystal cell. Further, the adjustment of the height of the spacer, the inclusion of which would have been necessary to create a functioning liquid crystal cell, would have been routine to the ordinarily skilled artisan at the time of filing.  

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Ohnishi’236, in view of Ohnishi as applied to claim 1, above, and further in view of Uchida et al. (US 2011/0249221, “Uchida”).
Regarding claim 4, the combination remains as applied above. Inoue fails to teach that the liquid crystal layer has a thickness of between 10 and 25 micrometers. In the same field of endeavor of polymer dispersed liquid crystal cells and optical shutters (e.g., [0224], [0005], [0245]), Uchida teaches a polymer dispersed liquid crystal cell with a thickness on the range of from 3 to 70 micrometers ([0224]) is a suitable thickness for a cell in order to optimize luminance, drive voltage, and cost of the device Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 6, Inoue fails to teach that the electrode layer has a thickness of between 5 and 50 nm. Uchida teaches a suitable thickness for an electrode layer is between 10 and 30 nm in order to balance sufficient conductivity while controlling light absorption ([0080]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the thickness of the electrode layers of Inoue to within 10 and 30 nm in order balance sufficient conductivity while controlling light absorption ([0080]).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Ohnishi’236, in view of Ohnishi as applied to claim 1, above, and further in view of Irisawa et al. (US 2009/0294730, “Irisawa”).
Regarding claims 13-16, while modified Inoue teaches the inclusion of polymer network liquid crystals and polymerizable components for use therein (e.g., [0166]- [0171]), Inoue fails to teach the specifically claimed compounds. In the same field of endeavor of functional compositions for use in liquid crystal layers ([0002], [0014], [0015]), Irisawa teaches a bifunctional acrylate component for use as in a liquid crystal composition and that may read on the presently claimed compositions (see [0015], [0017]) and which has excellent solubility in solvents, shows a liquid crystal phase at around room temperatures, has excellent thermal resistance, molecular orientation control, and optical characteristics, ([0014], [0015], [0017])..

Response to Arguments
Applicant’s arguments filed 2/17/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1, 3-8, and 13-17 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782